
	

113 HR 5873 IH: Gas Tax Replacement Act of 2014
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5873
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Huffman introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for repealing the gas tax and establishing a
			 carbon tax on highway fuels, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Gas Tax Replacement Act of 2014.
		2.Repeal of excise tax on gasoline and diesel fuel
			(a)Manufacturers taxSection 4081(a)(2)(A) of the Internal Revenue Code of 1986 is amended—
				(1)in clause (i) by striking 18.3 cents per gallon and inserting 0 cents per gallon, and
				(2)in clause (ii) by striking 24.3 cents per gallon and inserting 0 cents per gallon.
				(b)Retail taxSection 4041(a) of the Internal Revenue Code of 1986 is amended by striking paragraph (1).
			(c)Conforming amendments
				(1)Section 4081 of the Internal Revenue Code of 1986 is amended—
					(A)in subsection (a)(2) by striking subparagraph (D),
					(B)by striking subsection (c), and
					(C)in subsection (d) by striking paragraph (1).
					(2)Section 4041 of the Internal Revenue Code of 1986 is amended—
					(A)by amending the heading of subsection (a) to read as follows: Special motor fuels, and
					(B)in subsection (a)(2)(B)(i) by striking the rate of tax specified in section 4081(a)(2)(A)(i) which is in effect at the time of such sale
			 or use, and inserting 18.3 cents per gallon.
					(d)Effective dateThe amendments made by this section shall apply to fuel sold or used after December 31, 2015.
			3.Carbon Tax on Highway Fuels
			(a)In generalParagraph (1) of section 4611(c) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and
			 inserting , and, and by inserting after subparagraph (B) the following new subparagraph:
				
					(C)the carbon dioxide equivalent rate..
			(b)Rates
				(1)In generalParagraph (2) of section 4611(c) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and
			 inserting , and, and by inserting after subparagraph (B) the following new subparagraph:
					
						(C)the carbon dioxide equivalent rate is—
							(i)$50 per metric ton (or portion thereof) of total life-cycle emissions of carbon dioxide, and
							(ii)an equivalent amount per metric ton (or portion thereof) of total life-cycle emissions of any other
			 greenhouse gas determined on a ratio of the amount such other greenhouse
			 gas per metric ton as the amount of carbon dioxide per metric ton,
							in the crude oil or petroleum product (as the case may be) subject to tax under subsection (a)
			 which is to be refined into gasoline or diesel fuel.For purposes of subparagraph (C), total life-cycle emissions of carbon dioxide and other greenhouse
			 gases shall be determined by the Administrator of the Environmental
			 Protection Agency pursuant to section 4 of the Gas Tax Replacement Act of 2014..
				(2)Adjustment for inflationSection 4611(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following:
					
						(3)Carbon dioxide equivalent rate inflation adjustment
							(A)In generalIn the case of any calendar year after 2014, the dollar amount in paragraph (2)(C) shall be
			 increased by an amount equal to—
								(i)such dollar amount, multiplied by
								(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, determined by
			 substituting “calendar year 2013” for “calendar year 1992” in subparagraph
			 (B) thereof.
								(B)RoundingIf any amount as increased under subparagraph (A) is not a multiple of $1, such amount shall be
			 rounded to the nearest multiple of $1..
				(c)Alternative fuels producer excise tax
				(1)In generalSubchapter A of chapter 38 of the Internal Revenue Code of 1986 is amended by inserting after
			 section 4611 the following:
					
						4611A.Certain alternative fuels
							(a)General RuleThere is hereby imposed a tax at the rate specified in subsection (b) on—
								(1)methanol, ethanol, and biodiesel produced in the United States by the producer thereof, and
								(2)methanol, ethanol, and biodiesel, and any blended product thereof, entered into the United States
			 for consumption, use, or warehousing.
								(b)Rate of taxThe rate of the tax imposed by this section is—
								(1)$50 per metric ton (or portion thereof) of total life-cycle emissions of carbon dioxide, and
								(2)an equivalent amount per metric ton (or portion thereof) of total life-cycle emissions of any other
			 greenhouse gas determined on a ratio of the amount such other greenhouse
			 gas per metric ton as the amount of carbon dioxide per metric ton,
								in methanol, ethanol, and biodiesel, and any blended product thereof, produced or entered into in
			 the United States. For purposes of the preceding sentence, total
			 life-cycle emissions of carbon dioxide and other greenhouse gases shall be
			 determined by the Administrator of the Environmental Protection Agency
			 pursuant to section 4 of the Gas Tax Replacement Act of 2014.(c)Persons liable for tax
								(1)United States productionThe tax imposed by subsection (a)(1) shall be paid by the producer of the product on which such tax
			 is imposed.
								(2)Imported productsThe tax imposed by subsection (a)(2) shall be paid by the person entering the product for
			 consumption, use, or warehousing..
				(2)Clerical amendmentThe table of sections for subchapter A of chapter 38 of the Internal Revenue Code of 1986 is
			 amended by inserting after the item relating to section 4611 the following
			 new item:
					
						
							Sec. 4611A. Certain alternative fuels..
				(d)Credits and payments for nontaxable uses
				(1)Gasoline used on farmsSection 6420 of the Internal Revenue Code of 1986 is amended by inserting after subsection (g) the
			 following:
					
						(h)Special rule for carbon dioxide equivalent rate of taxFor purposes of this section, a gallon of gasoline refined from a barrel of crude oil or petroleum
			 product on which tax was imposed under section 4611 at the carbon dioxide
			 equivalent rate under subsection (c)(1)(C) thereof and used for a purpose
			 described in subsection (a)—
							(1)shall be treated as a gallon of gasoline to which this section applies, and
							(2)the rate at which tax was imposed under section 4611 with respect to such gallon shall be the same
			 fraction of so much of the tax imposed under section 4611 as is
			 attributable to subsection (c)(1)(C) thereof on such barrel as the
			 fraction of such gallon of gas is of the whole barrel..
				(2)Gasoline used for certain nonhighway purposes, etcSection 6421 of the Internal Revenue Code of 1986 is amended by redesignating subsection (j) as
			 subsection (k) and by inserting after subsection (i) the following:
					
						(j)Special rule for carbon dioxide equivalent rate of taxFor purposes of this section, in the case of a gallon of gasoline refined from a barrel of crude
			 oil or petroleum product on which tax was imposed under section 4611 at
			 the carbon dioxide equivalent rate under subsection (c)(1)(C) thereof—
							(1)if such gallon is used for a purpose described in subsection (a) or (b) or is sold for a purpose
			 described in subsection (c), such gallon shall be treated as a gallon of
			 gasoline to which this section applies, and
							(2)the rate at which tax was imposed under section 4611 with respect to such gallon shall be the same
			 fraction of so much of the tax imposed under section 4611 as is
			 attributable to subsection (c)(1)(C) thereof on such barrel as the
			 fraction of such gallon of gas is of the whole barrel..
				(3)Credit for alcohol fuel, biodiesel, and alternative fuel mixturesSection 6426(a) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting a
			 comma, and by inserting after paragraph (2) the following:
					
						(3)against so much of the tax imposed by section 4611 as is attributable to the carbon dioxide
			 equivalent rate of tax under subsection (c)(1)(C) an amount equal to the
			 credit described in subsection (c), determined on the same fraction of the
			 amount of such tax as the number of gallons of diesel used by the taxpayer
			 in producing any biodiesel mixture for sale or use in a trade or business
			 of the taxpayer, and
						(4)against the tax imposed by section 4611A an amount equal to the sum of the credits described in
			 subsections (b), (c), and (e), determined on the same fraction of the
			 amount of such tax as the number of gallons of alcohol, biodiesel, or
			 alternative fuel used by the taxpayer in producing any fuel mixture of
			 taxable fuel..
				(4)Fuels not used for taxable purposesSection 6427 of the Internal Revenue Code of 1986 is amended by redesignating subsection (p) as
			 subsection (q) and by inserting after subsection (o) the following:
					
						(p)Special rule for carbon dioxide equivalent rateFor purposes of this section, in the case of a gallon of fuel refined from a barrel of crude oil or
			 petroleum product on which tax was imposed under section 4611 at the
			 carbon dioxide equivalent rate of tax under subsection (c)(1)(C) thereof,
			 or produced from methanol, ethanol, or biodiesel on which tax was imposed
			 under section 4611A, if the sale or use of such fuel would give rise to a
			 payment under this section but for the fact that such fuel was taxed under
			 section 4611 or 4611A and not section 4041 or 4081—
							(1)this section shall be applied as if such fuel had been taxed under section 4041 or 4081, and
							(2)the rate at which tax was imposed under section 4611 or 4611A with respect to such fuel shall be—
								(A)in the case of tax imposed under section 4611(c)(1)(C), the same fraction of such tax on such
			 barrel as the fraction of a gallon of such fuel is of the whole barrel,
			 and
								(B)in the case of tax imposed under section 4611A, the same fraction of the amount of such tax as the
			 amount of fuel giving rise to a payment under this section..
				(e)Effective dateThe amendments made by this section shall take effect on January 1, 2016.
			4.Life-cycle emissions
			(a)Carbon dioxide emissions reportNot later than the first ____ occurring at least 1 year after the date of enactment of this Act,
			 the Administrator shall transmit to the Internal Revenue Service and make
			 public a report on the total life-cycle emissions of carbon dioxide for
			 each covered transportation fuel, expressed in tons of carbon dioxide
			 emissions per barrel of fuel or an appropriate alternate measure. Such
			 report shall take into account the differences in carbon dioxide emissions
			 per barrel of fuel across different regions and countries due to means of
			 resource extraction and production, transportation, and other factors,
			 with each covered transportation fuel being as regionally specific as
			 determined by the Administrator.
			(b)Addition of covered transportation fuelThe Administrator shall—
				(1)from time to time determine which transportation fuels have achieved a sufficient share of the
			 on-road transportation fuel market to warrant being considered a covered
			 transportation fuel, and
				(2)update the report transmitted under subsection (a), and transmit such updated report to Congress,
			 with the specifications on the total life-cycle emissions of carbon
			 dioxide and other greenhouse gases for each fuel newly determined under
			 paragraph (1) to be considered a covered transportation fuel.
				(c)DefinitionsIn this section:
				(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
				(2)BiofuelThe term biofuel means the biofuel component of a transportation fuel.
				(3)Covered transportation fuelThe term covered transportation fuel means gasoline, diesel fuel, biofuel, and any other fuel the Administrator determines has achieved
			 a sufficient share of the on-road transportation fuel market to warrant
			 regulation under this section.
				(4)Greenhouse gasThe term greenhouse gas has the same meaning given the term in section 211(o)(1) of the Clean Air Act (42 U.S.C.
			 7545(o)(1)).
				(5)Life-cycle emissionsThe term life-cycle emissions means emissions from all activities included in the production, transport, storage, and use of a
			 fuel, including land use changes, means of resource extraction and
			 production, transportation systems, and leakages.
				
